Waties, J.,
delivered the unanimous opinion of the court 21st January, 1811, in substance as follows: He said, that the right claimed of giving the truth in evidence was in fact allowed the defendant. But the defendant was not entitled to claim that right. It was never allowed by the old doctrine of the common law as contended for, although the form of the ancient judgments may seem to require that the matter charged as libellous should be proved to be false as %vell as slanderous. True tales were punishable by indictment as well as false tales. The.Statutes Westm. 1, ^34 Ed. 1.) 2 Ric. 2, and P. and M., did not make the law of libel, but in patticular cases. The first statute was to suppress sedition. The second to prevent the slander of great men. Fox’s celebrated act *448(sfat. 32 Geo. 3, o. 60,) was passed in consequence of doubts having tyisen whether it were competent for the jury, on not guilty pleaded, to give their verdict on the whole matter in issue. This statute allows jurors to fi id a general verdial, contrary to the djetrine of Lord Mansfield, and other English judges, who held that the jury could only find on the proof of publishing, and the truth of the inu-enrlues, or the sense ascribed to the supposed libel. We are all of opinion that this statute is declaratory of what the common law was belore ; and although the statute is not of force heie, yet the same law exists here, being the common law adopted here before the Revolution. But this doctrine «as not denied at the trial, and no question has been made upon it. It steers clear of the main pniritf whether the truth may be given in evidence on a criminal prosecu. tiou for a libel ? It has been argued that criminal prosecutions and civil actions stood on the same fooling originally, until a distinction was made in the Star Chamber. Although the Star Chamber's decisions were always odious and often tyrannical, yet many decisions of that court wore sound and correct. But it was not shown that this doctrine originated in the Star Chamber. It was probably borrowed from the civil law at a very early period before the iusiitution of the Star Chamber. It was the law of the Raman empire. Justinian’s Inst. &c. Edict of Cli. V. It is founded in justice and humanity. It is the law oí most of the United States now, and was so of all the States until lately altered in some of them by their legislatures. Our law is clear, that the truth cannot be given in evi. deuce. The object of such prosecutions is the preservation of the public peace, ami the prevention of private vengeance. If the truch were permitted to be given in evidence, what security would there be against the malice of libellers, who might safety expose the secret infirmities of their neighbors; and hold up to ridicule immoralities and imprudencies, long since committed and repented of!
As to the publication being a true report of a trial, and decree, in equity, it is so far from it, that it does not even profess, or pretend to be so. And this question was left to the jury.
New trial refused.
Defendant was sentenced to pay a fine of five hundred dollars.
Books and authorities cited in argument: 7 East. 483. 1 Reeve’s-Hist. 0. Law, 22. 85. 4 El. Com. 151. 1 Raym. 469. 5 Burr. 6*3, 167. 1 Burr. 110. 4 Reeve, 150. 1 Lawyers’ Mag. 72. 5 Co. 59. 4 Coin. Dig. 184. 3 Bl. Com. 2 Wash. 281. Dyer, 156. 3 Just. 174. Holt, 752. 2 Just. 226. 2 Mod. 161. 4 State Trials, 573. Moor, 627. 5 Co, 365. 1 Bos. and P. 525. 8 *449T. R. 293. 15 Yin. Abr. 84. Haw. P. C. c. 73. 5 Co. 125. 2 Burr. 810. Dyer, 285. S.iund. 131. 11 Mod. 86. 99. 2 Salk. 418. 9 Co. 59. 3 Just. 174. 1 Salk. 4i 9. 2 Sulk-600. 3 T. R. 428. Bull. N. P. 9. 5 Mod. 166, new ed. note. 3 Woodes. 183, 171. 2 Reeve’s Ui.it. 129. 2-12. 4 Reeve, 146. 5 Burr. 2666. De L. on the Constitution, 290. 3 Reeve, 211. 2 Bl. Rep. 1037. 1 Brown’s Civil Law, 405. M’Naily’s Evid. 050. Bale’s Die. tionary.
Nota. A man under pretence of publishing the proceedings of a court of justice, may not discolor and garble the proceedings by his own comments and constructions, so as to effect the pnrpose of aspersing the characters of those concerned. , See 7 J ohns. 272. 7 Past. 493.